DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 and claims filed 06/27/2022 has been entered.

Status of Claims
Claims 1-5 and 8-20 are pending.

Allowable Subject Matter
Claims 1-5 and 8-20 now renumbered 1-18 are allowed.
The closest prior art of record is Lim et al (WO 2019/168332 A) in view of Li et al (NPL titled: 3D Appearance Super-Resolution with Deep Learning) in view of He et al (NPL titled: Single Image Super-Resolution using Gaussian Process Regression). Lim et al disclose an electronic apparatus (method for improving accuracy of image analysis – see page 3, [p][001]) comprising: a processor (page 9, [p][009] – processor 170) configured to perform operations comprising: obtaining first upscaling information of an input image by using a first artificial intelligence (AI) model (see page 8, [p][005] – where quality calculating unit 632 calculates information about the image type for the input image, and the image quality to set the image quality based on the information about the image type), wherein the first Al model is trained to obtain upscaling information based on feature information of the input image, wherein the obtaining comprises (see page 8, [p][012] – where information about an image type of the input image based on a learned result); obtaining a downscaled image by downscaling, based on the first upscaling information, the input image (downscale when the size of the image or resolution is large based on the information provided by the image calculating unit about the image type – page 12, [p][007-008]); and obtaining, based on an output resolution, an output image by upscaling the downscaled image (see page 23, [p][021]); however, Lim does not teach obtaining the first upscaling information by inputting the feature information to the first Al model.
 	Li discloses a 3D appearance super-resolution method including obtaining the first upscaling information by inputting the feature information to the first Al model (note that the normal map are used for creating normal maps which are added before the upsampling layer -  see section 5.2, [p][002]).
 	However, the combination of Lim and Li as a whole does not teach  blurring an edge region included in the input image. He discloses a method for generating a super-resolution image including blurring an edge region included in the input image (see algorithm 1 where a low resolution image (which includes edge) is blurred and downsampled). Not the discussion above; the combination of Lim, He and Li as a whole does not teach obtaining feature information for a pixel which is not in a margin region, wherein the margin region is identified by a predetermined size with respect to a pixel included in the blurred edge region. 
 	The present method improves over the prior art by expanding the edge region detected by blurring (or smoothing) the detected edge region by applying a Gaussian mask  in which zero on the X-axis has a larger weight, and the weight decreases toward the +/- portion. When the Gaussian distribution is applied to the mask in 3*3 format, the center of the mask may have a large weight, and the weight decreases toward the edge of the mask. Also the Gaussian filter may function to smooth the pixel region identified as an edge in the image and extend a target region to the surrounding pixel region including the edge pixel. Furthermore, edge region may be extended to a dotted line through smoothing, and thereby, the target region may be extended. Thus, more accurate upscaling ratio may be detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        August 13, 2022